Citation Nr: 1014412	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  09-20 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to July 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.    

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in January 2010.  A 
transcript of this proceeding is associated with the claims 
file.  While at the January 2010 hearing, he submitted a 
newspaper article showing a picture of the U.S.S. Ponagansett 
along with a waiver of RO review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown during active 
service and is not demonstrated until many years following 
separation.  Hearing loss is unrelated to active service.

2.  Tinnitus was not shown during active service and is not 
demonstrated until many years following separation.  Tinnitus 
is unrelated to active service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor can it be presumed that it was incurred 
therein.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).

2.  Tinnitus was no incurred in or aggravated by service, nor 
can it be presumed that it was incurred therein.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that 
bilateral hearing loss and tinnitus are related to his 
service with the United States Navy from May 1945 to July 
1946.  Specifically, he maintains that he was exposed to loud 
noises, particularly gunfire while serving about the U.S.S. 
Ponagansett in 1945 and other loud noises while working in 
the boiler room of the U.S.S. Missouri.  He attributes his 
current bilateral hearing loss and tinnitus to this acoustic 
trauma.   

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. § 3.307.  Disorders 
diagnosed more that one year after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  

In fact, a claimant may establish direct service connection 
for a hearing disability which initially manifests itself 
several years after separation from service on the basis of 
evidence showing that the current hearing loss is causally 
related to injury or disease suffered in service.  Hensley v. 
Brown, 5 Vet. App. 155, 164 (1993).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide: "For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  This 
regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley, 5 Vet. App. at 157 (the 
threshold for normal hearing is from zero to 20 dB, and 
higher threshold levels indicate some degree of hearing 
loss).

A brief review of the history of this appeal is as follows.  
Upon enlistment in April 1945, an audiological examination 
revealed 15/15 whispered voice for each ear which indicates 
normal hearing.  Upon separation in July 1946, an 
audiological examination also showed 15/15 whispered voice 
for each ear.  This examination also revealed 15/15 right and 
left watch, 20/20 coin click, 15/15 binaural, and indicated 
that no diseases or defects of the ears were present.  
Service treatment records are negative for complaints of 
hearing loss and/or tinnitus.    

The Veteran submitted a claim for service connection for 
bilateral hearing loss and tinnitus in June 2008.  In July 
2008 correspondence, he wrote that while serving about the 
U.S.S. Ponagansett in the fall of 1945 he was on deck when 
guns began to fire over his head with such force that they 
almost caused him to blow over the side of the ship.  This, 
according to the Veteran, damaged his hearing.  He further 
wrote that he subsequently served in a very noisy boiler room 
while stationed about the U.S.S. Missouri his hearing acuity 
was further diminished.  

In support of the claim, the Veteran submitted a July 2008 
statement from Dr. I.K., a private physician, who diagnosed 
severe sensorineural hearing loss and noted the Veteran's 
reported history of noise exposure during service with the 
Navy.  In the conclusion of the report Dr. I.K. wrote that 
"it is more than likely that [the Veteran's] hearing loss 
was acquired while he served in the Navy."  

On the other hand, the Veteran was afforded a VA audiological 
examination in September 2008.  The examiner diagnosed 
bilateral sensorineural hearing loss and tinnitus beginning 
at least 20 years earlier.  The examiner noted that the 
Veteran's induction examination in April 1945 and separation 
examination in July 1946 both revealed a forced whisper test 
results of 15/15 for both ears.  

The examiner stated that the forced whisper test was ear or 
frequency specific and did not rule out a mild or high 
frequency hearing loss.  The examiner indicated that the 
passed forced whisper test was indicative of area of normal 
low frequency sensitivity in at least the composite better 
ear.  

The examiner noted that the Veteran's service treatment 
records were negative for complaints of hearing loss and/or 
tinnitus and also identified the Veteran's military specialty 
as boilermaker.  The examiner then opined that the Veteran's 
hearing loss and tinnitus were less likely than not (less 
than 50/50 probability) caused by or a result of service.  

The examiner stressed that hearing loss at discharge could 
not be ruled out due to lack of frequency specific hearing 
thresholds (forced whisper test); however, reflected that the 
current degree of hearing sensitivity would not have passed 
forced whisper test at discharge.  Therefore, the examiner 
indicated that presbycusis should be considered a 
contributing factor in the Veteran's overall hearing loss.  

The examiner further noted that there was no evidence 
documenting that a hearing loss or tinnitus were incurred or 
aggravated by military service, nor medical evidence that 
these conditions manifested into a compensable degree within 
one year following discharge.  In fact, the examiner 
emphasized that there was no evidence of documented hearing 
loss, treatment of hearing loss, or complaint of tinnitus 
through the present.  

	Based on the evidence of record, the Board finds that service 
connection for bilateral hearing loss and tinnitus is not 
warranted.  First, as noted above, service treatment records 
reflect no complaints of, treatment for, or a diagnosis 
related to hearing loss or tinnitus.  Therefore, no chronic 
disorders were noted in service.

	Next, the first objective showing of hearing loss and 
tinnitus was dated in a July 2008 private audiological 
examination, approximately 62 years after service.  The Board 
emphasized the 6+ decades between the Veteran's separation 
from service in 1946 and the first recorded hearing 
loss/tinnitus in 2008.  Therefore, the medical evidence does 
not reflect continuity of symptomatology.

	In addition to the absence of documented post-service 
symptomatology related to hearing loss and tinnitus for many 
years, the evidence includes the Veteran's statements and 
sworn testimony asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	The Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.   Specifically, he 
has indicated that he continued to experience symptoms 
relating to hearing loss after he was discharged from the 
service (he dates the onset of tinnitus to the 1980s, which 
was still several decades after discharge).
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the Board finds that the Veteran's 
reported history of continued symptomatology since active 
service, while competent, is nonetheless not credible.  

	First, the Board emphasizes the multi-year gap between 
discharge from active duty service (1946) and initial 
reported symptoms related to hearing loss and tinnitus in 
2008 (a 60+-year gap).  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).
	
	Further, the Board finds that the Veteran's reported history 
of continued hearing loss since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
separation examination was absent of any complaints.  
Moreover, as noted above, the post-service evidence does not 
reflect treatment related to hearing loss for 62 years 
following active service. 
	
In addition, the Veteran underwent a Vocational 
Rehabilitation evaluation in 1947 but reported that he did 
not have any disabilities that would limit his ability for 
Vocational Rehabilitation.  While not dispositive of the 
issue, it weighs against his assertions that he has had 
hearing loss since service.

Any statements as to continuous hearing loss/tinnitus since 
service are not found to be persuasive in light of the fact 
that the Veteran denied problems upon separation, did not 
raise a claim until more than six decades following 
discharge, and reported the onset of tinnitus four decades 
after discharge.  For these reasons, continuity of 
symptomatology has not here been established, either through 
the medical evidence or through the Veteran's statements and 
testimony.  

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the evidence does not attribute the Veteran's 
hearing loss and tinnitus to active duty, despite his 
contentions to the contrary.    
	
While Dr. I.K. opined that the Veteran's hearing loss was 
related to service, it appears that the clinical history was 
obtained from the Veteran, rather than based on a review of 
the medical records, particularly the claims file.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) (medical opinion 
premised on unsubstantiated account is of no probative value 
and does not serve to verify the occurrences described); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (Board is not 
bound to accept doctor's opinion based exclusively on 
claimant' s recitations).  

Furthermore, Dr. I.K.'s statement does not provide any 
supporting clinical reasons or bases for his opinion, and 
fails to address the lengthy gap in time between the 
Veteran's separation from service and the onset of reported 
symptoms.

The Board finds the VA opinion offered in September 2008 to 
have more evidentiary weight than Dr. I.K.'s opinion.  First, 
the Board finds that a VA examiner is competent to render a 
medical opinion as to the etiology of the disorders.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Second, the VA 
examiner reviewed the medical records, discussed all relevant 
evidence, and provided reasons and bases for her conclusions.  

Specifically, the VA examiner indicated that the Veteran's 
current degree of hearing sensitivity would not have passed 
forced whisper test at discharge and opined that presbycusis 
should be considered a contributing factor in the Veteran's 
overall hearing loss.  For these reasons, her conclusions are 
found to be highly probative.

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed disorders and active duty service.  While the Board 
reiterates that he is competent to report symptoms as they 
come to him through his senses, hearing loss and tinnitus are 
not the types of disorders that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

The Veteran's claim of acoustic trauma in service is 
credible.  Thus, the fact that he was exposed to loud noises 
in service is not is dispute.  However, the first objective 
showing of hearing loss/tinnitus in the record is the July 
2008 private treatment report, approximately 62 years after 
service.  Finally, while the July 2008 private opinion 
relates the Veteran's hearing loss to service, the Board 
finds the September 2008 VA medical opinion to have the most 
evidentiary weight.

In short, the Board finds that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for bilateral hearing loss and tinnitus, and the 
appeals are denied.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
Veteran's claim that would give rise to a reasonable doubt in 
favor of the Veteran, the benefit-of-the-doubt rule is not 
applicable.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 556 U.S. 
___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO provided the Veteran with pre-adjudication notice by 
letter dated in June 2008.  Moreover, the record shows that 
he was represented by a Veteran's Service Organization and 
its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  

In addition, VA has obtained service treatment records, 
assisted the Veteran in obtaining evidence, afforded him a 
physical examination, obtained a medical opinion as to the 
etiology and severity of the disorders, and afforded him the 
opportunity to give testimony before the Board.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the claims 
file; and he has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


